In an action to recover damages for personal injuries, and to recover property damages, the plaintiff appeals, as limited by his brief, on the ground of inadequacy from so much of a judgment of the Supreme Court, Kings County (Adler, J.), entered November 12, 1985, as, upon verdicts rendered after a bifurcated trial which awarded the plaintiff damages in the principal sum of $100,000.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff claimed to have been rendered totally and permanently disabled as a result of an automobile accident in 1975. However, his credibility was severely damaged by the defendants’ introduction of photographic and videotaped evidence which contradicted his claim. Since it is the jury’s function to assess credibility and their verdict herein was based on a reasonable interpretation of the evidence presented, that is, that the plaintiff was actually able to and did *546work, it will not be disturbed (see, Sheps v Hall & Co., 112 AD2d 281). Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.